Title: From Thomas Jefferson to George Hammond, 5 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia, June 5. 1793.

In the letter which I had the honor of writing you on the 15th. of May, in answer to your several memorials of the 8th. of that month, I mentioned that the President reserved, for further consideration, a part of the one which related to the equipment of two privateers in the port of Charleston. The part alluded to, was that wherein you express your confidence that the Executive Government of the United States would pursue measures for repressing such practices in future, and for restoring to their rightful owners any captures, which such privateers might bring into the ports of the United States.
The President, after a full investigation of this subject, and the most mature consideration, has charged me to communicate to you, that the first part of this application, is found to be just, and that effectual measures are taken for preventing repetitions of the act therein complained of: but that the latter part, desiring restitution of the prizes is understood to be inconsistent with the rules, which govern such Cases, and would, therefore, be unjustifiable towards the other party.
The principal Agents in this Transaction were French citizens. Being within the United States, at the moment a war broke out between their own and another country, they determine to go into it’s defence; they purchase, arm, and equip, a vessel, with their own money, man it themselves, receive a regular Commission from their nation, depart out  of the United States, and then commence hostilities, by capturing a vessel. If, under these circumstances, the Commission of the captors was valid, the property, according to the laws of War, was, by the capture, transferred to them, and it would be an aggression on their nation, for the United States to rescue it from them, whether on the high Seas or on coming into their ports. If the Commission was not valid, and, consequently, the property not transferred, by the laws of war, to the Captors, then the case would have been cognisable in our Courts of Admiralty, and the Owners might have gone thither for redress. So that on neither supposition, would the Executive be justifiable in interposing.
With respect to the united States, the transaction can in no wise be imputed to them. It was in the first moment of the War, in one of their most distant ports, before measures could be provided by the Government to meet all the cases, which such a state of things was to produce; impossible to have been known, and, therefore, impossible to have been prevented by that Government.
The moment it was known, the most energetic orders were sent to every state and port of the Union, to prevent a repetition of the accident. On a suggestion that Citizens of the United States had taken part in the act, one, who was designated, was instantly committed to prison, for prosecution; one or two others have been since named, and committed in like manner; and, should it appear, that there were still others, no measures will be spared to bring them to Justice.—The President has even gone further. He has required, as a reparation of their breach of respect to the United States, that the vessels, so armed and equipped, shall depart from our Ports.
You will see, Sir, in these proceedings of the President, unequivocal proofs of the line of strict right, which he means to pursue. The measures now mentioned, are taken in justice to the one party; the ulterior measure, of seizing and restoring the prizes, is declined, in justice to the other: and the evil, thus early arrested, will be of very limited effects; perhaps, indeed, soon disappear altogether. I have the honor to be, with sentiments of respect, Sir, Your most obedient and most humble servant
